      Case 1:21-cv-05725-PGG-SDA Document 15 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            ϴͬϱͬϮϬϮϭ
 Claider Cuello individually and on behalf of
 others similarly situated,

                                Plaintiff,                    1:21-cv-05725 (PGG) (SDA)

                    -against-                                 ORDER

 Soler Brothers Deli Grocery Corp.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference today, for which only Plaintiff appeared, it is hereby

Ordered that, if Defendants have not appeared by August 31, 2021, Plaintiff shall request a Clerk’s

Certificate of Default from the Clerk of the Court pursuant to Local Civil Rule 55.1.

SO ORDERED.

DATED:         New York, New York
               August 5, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
